Title: To George Washington from Henry Knox, 25 December 1791
From: Knox, Henry
To: Washington, George



Sir
[Philadelphia] 25th December 1791

I have the honor to return Governor Lees letter, and the one from Kentuckey to Mr Jefferson. But I have taken the liberty, to retain Mr Seagroves for further consideration.
I hope to be able to have all the papers for The two reports copied so as to be presented to Congress on tuesday, but all of which

shall be first submitted to your consideration. I am Sir with perfect respect & attachmt your humble Servant

H.Knox

